Title: From Thomas Jefferson to Louis of Parma, 23 May 1797
From: Jefferson, Thomas
To: Louis of Parma


                    
                        Philadelphia May 23. 97.
                    
                    I recieved from your Royal highness the letter with which you were pleased to honor me through the channel of Mr. Pinckney then our envoy extraordinary at the court of Spain, in which you expressed your wish to establish a correspondence with some person in the US. of America who might be able to furnish subjects of Natural history from this country in exchange for those of Europe. I have never myself undertaken to form a cabinet of Natural history, nor consequently to make myself acquainted with the methods of preparing and preserving the different subjects. My occupations in public life have been and still  continue inconsistent with the attentions which would have been requisite to such an undertaking. However ardently then I wished I could myself have been the person who should gratify the laudable desires of your Royal highness to enrich your cabinet with American subjects, yet I was sensible that the way to serve you was not to undertake what I should have executed very defectively, but to engage some person whose habits and occupations would enable him more completely to fulfill your wishes. As to the person to whom I should address myself there could be no doubt. Mr. Charles Wilson Peale a member of our philosophical society and inhabitant of this city has for many years been engaged in forming a Cabinet of Natural history, is constantly occupied in collecting and preparing new subjects, and does this with a skill unequalled by any other among us. To him therefore I ventured on behalf of your Royal highness to propose that he should enter into correspondence with the keeper of your cabinet, furnish you with such subjects of the three kingdoms as should be called for from this region and recieve from yours in exchange such as your keeper could procure or spare. Mr. Peale readily acceded to the proposition limiting his undertaking very candidly by the following expressions in his letter. ‘I have it in my power, sais he, to make an exchange of Animal subjects generally, of minerals a small number, but as to vegetables I have not had time to pay much attention to them as yet, however by the help of Mr. Bartram and some others of my acquaintance in that line, the subjects wished for may be obtained.’ In addition to Mr. Peale I would observe that the Mr. Bartram he mentions is the owner and keeper of a Botanical garden in the neighborhood of this city, who provides and furnishes with great skill and at moderate prices such trees and shrubs of this country as the curious call for, and packs them so carefully as to preserve their vegetable powers through any length of voyage, within ordinary limits, and that should you wish to enrich your garden as well as your cabinet with American subjects, you may be well served through the medium of Mr. Peale as the single correspondent who can conveniently transact with Bartram whatever calls may be made on him. To relieve your Royal highness too from all doubt and embarrasment as to the expectations of Mr. Peale with respect to compensation, I will observe that he is a private citizen having no other fortune than his cabinet, and deriving the support of that as well as of his family from the profits made by shewing it to the curious, that by increasing it’s subjects he increases the desire of seeing it, and consequently his profits arising therefrom; and hence will consider the subjects recieved in exchange delivered here clear of expence as full compensation for those he will deliver here properly packed to the minister of Spain or any other agent you shall appoint. This throws on your R.H. the expences of transportation both of the  subjects recieved and given in exchange, but he observes that neither his profits nor circumstances enable him to meet any pecuniary expences. You will be pleased therefore to decide for yourself whether the condition is more onerous than the object merits. Should the channel which I have opened for the fulfilment of your wishes meet your approbation, the person entrusted with the keeping of your cabinet may immediately commence his correspondence with Mr. Peale by sending a list of his wants in every line, which to the extent of Mr. Peale’s opportunities will be speedily complied with. I willingly offer to your R.H. the continuance of my attentions to the fulfilment of your wishes wherever I can be useful to you. Perhaps when we see how far your wants go beyond the faculties of Mr. Peale, I may be able to find some other who may make up his deficiencies. In the mean time permit me to pay my personal tribute to science and to your R.H’s dispositions to promote it, by depositing in your cabinet a tooth of the great animal called in Europe the Mammoth, of which we find remains in the interior and uninhabited parts of this country. Their great distance from us renders them rare and difficult to be obtained. This curiosity is now on it’s way to this place, and will be put into the hands of the minister of his Catholic majesty for you, to be forwarded as you direct.
                    It is now incumbent on me to make some apology for the delay of this answer. I live far hence in the interior country and therefore was late in recieving your letter. The circumstance of distance too lengthened the negociation with Mr. Peale. I then wished to accompany my answer with the tooth beforementioned of the enormous quadruped which once inhabited this country, and with an account of a recent discovery of the remains of a carnivorous animal 4 or 5 times as large as the lion, found in the Western parts of Virginia; this account will make part of a volume of our Philosophical transactions now in the press, but not being yet printed and returning myself shortly from hence to my ordinary residence in Virginia, I have determined to make a subsequent mission of that and no longer to withold the acknolegements I owe you, and the homage of those sentiments of respect and attachment with which I have the honor to be your R.H’s mo. ob. & mo. hble servt.
                